UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ene - Xx
UNITED STATES OF AMERICA,
17 Cr. 151 (AJN)
-against- | ORDER |
ROBERT PIZARRO,
| Defendant.
an cece enone wane X

 

 

 

Upon the application of the defendant, Robert Pizarro, by and through his
attorneys, Elizabeth E. Macedonio, Louis Freeman and Carla Sanderson, the Court
hereby orders that J acobi Medical Center shall provide, forthwith, any and all
records relating to Rosemary Pizarro - Date of Birth Rosemary Pizarro
passed on March 26, 2016.

These records shall be supplied to attorney Elizabeth E. Macedonio, 40
Fulton Street, 23° Floor, New York, NY 10038. Electronic copies can be sent to
Ms. Macedonio at Elizabeth@MacedonioLaw.com Ms. Macedonio can be reached

at 212-235-5494.

Dated: New York, New York
May y 2018 . SO ORDERED;,

 
 

ral sf
Honorable Alison J. Nathan
United States District Judge
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ao - xX
UNITED STATES OF AMERICA,
17 Cr. 151 (AJN)
-against- ORDER
ROBERT PIZARRO,
Defendant.
“ ~--- ------X

 

 

Upon the application of the defendant, Robert Pizarro, by and through his
attorneys, Elizabeth E. Macedonio, Louis Freeman and Carla Sanderson, the Court
hereby orders that the Walter B. Cooke Funeral Home shall provide, forthwith, any
and all records relating to Rosemary Pizarro - Date of Birth J Rosemary
Pizarro passed on March 26, 2016.

These records shall be supplied to attorney Elizabeth E. Macedonio, 40
Fulton Street, 23% Floor, New York, NY 10038. Electronic copies can be sent to

Ms. Macedonio at Elizabeth@MacedonioLaw.com Ms. Macedonio can be reached

at 212-235-5494.

Dated: New York, New York

May 2018 sO OEM a -
Hotiorable Alison J. Nathan

United States District Judge
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

-- xX
UNITED STATES OF AMERICA,
17 Cr. 151 (AJN)
- -against- ORDER
ROBERT PIZARRO,
Defendant.
-- wannnenn=e -- Xx

 

Upon the application of the defendant, Robert Pizarro, by and through his
attorneys, Elizabeth E. Macedonio, Louis Freeman and Carla Sanderson, the Court
hereby orders that the Ortiz Funeral Home shall provide, forthwith, any and all
records relating to funeral services for Rosemary Pizarro - Date of Birth [I
Rosemary Pizarro passed on March 26, 2016.

These records shall be supplied to attorney Elizabeth E. Macedonio, 40
Fulton Street, 23"! Floor, New York, NY 10038. Electronic copies can be sent to

Ms. Macedonio at Elizabeth@Macedoniolaw.com Ms. Macedonio can be reached

at 212-235-5494.

Dated: New York, New York
May 2018 SOG

  

Honorable Alison J. Nathan
United States District Judge
